DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Fig. 24B, bending section 212 has two labels. The lower label 212 (shown below) should be removed.

    PNG
    media_image1.png
    456
    415
    media_image1.png
    Greyscale

In Fig. 25, label 116A is not mentioned within the specification.
	  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 of the claim contains an error in the phrase "one or motors" that should be amended. Examination will continue under the interpretation that this line is meant to say “one or more motors”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (PGPub US 2017/0056118 A1).
Regarding claim 1, Cooper et al. discloses a medical instrument (240 in Fig. 2) comprising an elongated shaft (260 in Fig. 2) extending between a proximal (proximal end of 240 in Fig. 2) and a distal end (distal end of 240 in Fig. 2), a first bending section (270 in Fig. 2 or 300 in detail view Fig. 3) positioned between the proximal end (proximal end of 260 in Fig. 2) and the distal end (distal end of 260 in Fig. 2) of the elongated shaft (260 in Fig. 2), an articulation handle (250 in Fig. 2) positioned at the proximal end (proximal end of 260 in Fig. 2) of the elongated shaft (260 in Fig. 2); and one or more motors (252 and 254 in Fig. 2) positioned within the articulation handle (250 in Fig. 2) and configured to articulate the first bending section (270 in Fig. 2) (PP [0051]: “driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240”).
With respect to claim 3, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (270 in Fig. 2) comprises a multi-link wrist (300 in detail view Fig. 3) comprising two or more links (311, 312, 313, 314, and 315), each pair of consecutive links (311, 312, 313, 314, and 315) including one or more joints (322, 324, 326, and 328) therebetween.
With respect to claim 4, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein each of the one or more joints (322, 324, 326, and 328 in Fig. 3) comprise a rolling joint. As can be seen in Fig. 3, each joint (322, 324, 326, and 328) rolls around a respective axis (350, 352, 354, and 356).
Regarding claim 5, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (300 in detail ) (PP [0057]: “the surgical instrument may be a… surgical instrument with an end effector supported by a wrist according to the exemplary embodiments of FIG. 2”) comprises a proximal pitch joint (326) and a distal pitch joint (322) configured to allow articulation of the first bending direction in a pitch direction (355 and 351) and the articulation handle (250 in Fig. 2 or 360 in Fig. 4) comprises a proximal pitch pulley (366 in Fig. 4, highlighted below) connected to the proximal pitch joint (326 in Fig. 3) by a first pull wire (320 in Fig. 3 or 364 in Fig. 4) and a distal pitch pulley (326 in Fig. 3, highlighted below) connected to the distal pitch joint (322 in Fig. 3) by a second pull wire (320 in Fig. 3 or 364 in Fig. 4) wherein a distal pitch pulley radius of the distal pitch pulley (366 in Fig. 4, highlighted below) is greater than a proximal pitch radius of the proximal pitch pulley (366 in Fig. 4, highlighted below).

    PNG
    media_image2.png
    397
    440
    media_image2.png
    Greyscale

With respect to claim 6, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (300 in detail view Fig. 3) comprises a proximal pitch joint (326) and a distal pitch joint (322) configured to allow articulation of the first bending direction in a pitch direction (355 and 351) and the articulation handle (250 in Fig. 2 or 360 in Fig. 4) comprises a proximal pitch pulley (366 in Fig. 4, highlighted above) connected to the proximal pitch joint (326 in Fig. 3) 320 in Fig. 3 or 364 in Fig. 4), and a distal pitch pulley (366 in Fig. 4, highlighted above) connected to the distal pitch joint (322 in Fig. 3) by a second pull wire (320 in Fig. 3 or 364 in Fig. 4), wherein a distal pitch pulley radius of the distal pitch pulley (366 in Fig. 4, highlighted above) is different than a proximal pitch pulley radius of the proximal pitch pulley (366 in Fig. 4, highlighted above) such that the proximal pitch joint (326 in Fig. 3) and the distal pitch joint (322) change at substantially the same rate under actuation of the proximal pitch pulley (366 in Fig. 4, highlighted above) and the distal pitch pulley (366 in Fig. 4, highlighted above). Cooper et al. discusses that variations in rotational speed of pull wires can be present in the wrist joint configuration of Fig. 3, and expresses that any such speed variation is disadvantageous and further discloses that speed variation is compensated for by regulating the input rotational speed to the wrist to equalize rotation (PP [0094]). Therefore, Cooper et al. anticipates that the proximal pitch joint and the distal pitch joint change at substantially the same rate under actuation of their respective pulleys.
Regarding claim 9, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (300 in Fig. 3) comprises a proximal yaw joint (328) and a distal yaw joint (324) configured to allow articulation of the first bending direction in a yaw direction (357 and 353), and the articulation handle (250 in Fig. 2 or 360 in Fig. 4) comprises a proximal yaw pulley (366 in Fig. 4, highlighted below) connected to the proximal yaw joint (328 in Fig. 3) by a third pull wire (320 in Fig. 3 or 364 in Fig. 4), and a distal yaw pulley (366 in Fig. 4, highlighted below) connected to the distal yaw joint (324 in Fig. 3) by a fourth pull wire (320 in Fig. 3 or 364 in Fig. 4), and wherein a distal yaw pulley radius of the distal 366 in Fig. 4, highlighted below) is greater than a proximal yaw radius of the proximal yaw pulley (366 in Fig. 4, highlighted below).

    PNG
    media_image2.png
    397
    440
    media_image2.png
    Greyscale

Regarding claim 12, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (300 in Fig. 3) comprises one or more links (311, 312, 313, 314, and 315) comprising articulation holes (510 and 512 in close-up Fig. 8a) (PP [0074]: “Disks 311-315 of wrist of FIGS. 3 and 5 may be configured according to disk 500”) configured to receive pull wires (320 in Fig. 3) extending therethrough.
Regarding claim 13, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein at least one of the links (1100 in Fig. 20) includes a first articulation hole (1120, labeled below) for receiving a first pull wire therethrough (PP [0119]: “apertures 1120 for parallel motion mechanism drive tendons”) and a second articulation hole (1120, labeled below) for receiving a second pull wire therethrough (PP [0119]), and the first articulation hole (1120, labeled below) and the second articulation hole (1120, labeled below) are formed at a same angle relative to a central axis through the link (shown below) and comprise different radii measured from the central axis (PP [0119]: “apertures… 1120… may be located at differing distances (e.g., radius) with respect to the center of disk 1100”). As shown in Fig. 20, annotated below, the 1120, labeled below) are defined by an equivalent angle relative to a central axis running through the center of the link. Since the location of the link’s central axis is not specifically stated in the claims or the specification, the broadest reasonable interpretation of “central axis through the link” includes the annotation below. Furthermore, as can be seen, the angles formed between the central axis and the location of the articulation holes are equal, since the specification and claim language does not require that the locations themselves be the same, only their relationship to the central axis.

    PNG
    media_image3.png
    333
    397
    media_image3.png
    Greyscale

Regarding claim 14, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein at least one of the links (1100 in Fig. 20) (PP [0036]: “if an element is described in detail with reference to one embodiment and is not described with reference to a second embodiment, the element may nevertheless be claimed as included in the second embodiment”) includes a first articulation hole (1120, shown below) for receiving a first pull wire therethrough (PP [0119]: “apertures… 1120… may be located at differing distances (e.g., radius) with respect to the center of disk 1100”) and a second articulation hole (1120, shown below) for receiving a second pull wire therethrough (PP [0119]), and the first articulation hole and the second articulation hole Fig. 20). Since no special definition for “substantially” is provided, the broadest reasonable interpretation includes the Dictionary.com definition provided below, in that “substantially” refers to a noticeable and high correlation between the positional relationships of the articulation holes.

    PNG
    media_image4.png
    442
    818
    media_image4.png
    Greyscale

	As shown below in an annotated version of Fig. 20, the first articulation hole and the second articulation hole each have a distance from a pitch articulation axis and a yaw articulation axis that is substantially the same, since the articulation holes 1120 are equidistant from the two axes. Since the locations of the link’s pitch and yaw axes is not specifically stated in the claims or the specification, the broadest reasonable interpretation includes the annotation below.

    PNG
    media_image5.png
    331
    396
    media_image5.png
    Greyscale

With respect to claim 15, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the first bending section (300 in Fig. 3) comprises at least four degrees of freedom (351, 353, 355, and 357).
With respect to claim 16, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the four degrees of freedom (351, 353, 355, and 357 in Fig. 3) comprises a proximal pitch (355), a distal pitch (351), a proximal yaw (357), and a distal yaw (353).
Regarding claim 17, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the elongated shaft (260 in Fig. 2) comprises at least three shaft sections (914, 916, 912, and 906 in Fig. 16) (PP [0036]: “if an element is described in detail with reference to one embodiment and is not described with reference to a second embodiment, the element may nevertheless be claimed as included in the second embodiment”) and the medical instrument (900) further comprises a second bending section (912) between at least two of the shaft sections. The second bending section is located between sections 906 and 916.
With respect to claim 18, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein a pair of pull wires (either pair of 364 in Fig. 4 equivalent to 920 in Fig. 18) extends from the articulation section (360), through the second bending section (912 in Fig. 18), and to the first bending section (914).
Regarding claim 19, Cooper et al. discloses all of the preceding claim limitations, as shown above, and further discloses wherein the pair of pull wires (either pair of 364 in Fig. 4 equivalent to 920 in Fig. 18) cross each other (PP [0083]: “A twisting path for a constraint tendon through an articulatable member, such as a wrist, may be selected to address changes in length of constraint tendon”) between the second bending section (912 in Fig. 18) and the first bending section (914). It can be seen that the pull wires (920) cross each other in section 916 of Fig. 18, as shown below.

    PNG
    media_image6.png
    479
    634
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (PGPub US 2017/0056118 A1) in view of Cohen et al. (PGPub US 2017/0239005 A1).
	Cooper et al. discloses all of the preceding limitations as shown above, yet fails to disclose that the medical instrument of claim 1 further comprises an insertion handle coupled to the elongated shaft wherein the insertion handle is configured to cause translation of the elongated shaft relative to the insertion handle.
	However, Cohen et al. discloses, in the same field of endeavor (bendable articulating shafts of a medical instruments (abstract)) an insertion handle (1104 in Fig. 11B) coupled to an elongated shaft (1108) configured to cause translation of the elongated shaft relative to the insertion handle (Figs. 1C-D).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. disclosure to incorporate the teachings of Cohen et al. and include an insertion handle coupled to an elongated shaft configured to cause translation of the elongated shaft relative to the insertion handle. PP [0124]: “For example, when treating a child, a user, in some embodiments, selects one or more arm with one or more short segment”). Translation of the elongated shaft allows this change in length and therefore allows the user to change the shape/length of the instrument in order to fit the specific application.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable further in view of Cooper et al. (PGPub US 2017/0056118 A1).
With respect to claim 7, Cooper et al. discloses all of the preceding limitations as shown above and further discloses wherein the one or more motors (252 and 254 in Fig. 2) positioned within the articulation handle (250) comprise at least one pitch motor (252) configured to drive the proximal pitch pulley (366 in Fig. 4, shown below) and the distal pitch pulley (366 in Fig. 4, shown below) (PP [0051]: “driver disks 252, 254 utilize actuation forces from a teleoperated (robotic) manipulator to actuate various DOFs of instrument 240, including, but not limited to, for example, roll, pitch, yaw…” and PP [0061]: “force transmission mechanism 360 (in Fig. 4) may include interface driver disks to actuate capstans 366, similar to interface driver disks… of the exemplary embodiment of FIG. 2”). However, Cooper et al. fails to specifically disclose that the at least one pitch motor is configured to drive the rotation of the proximal pitch pulley such that it is of substantially equal rotation to the distal pitch pulley.

    PNG
    media_image2.png
    397
    440
    media_image2.png
    Greyscale

	Cooper et al. does further teach that variation in speed between the input/output of a wrist is highly undesirable and furthermore teaches methods of eliminating such variation in speed (PPs [0092-0095]), such as helically winding the pull wires (920 in Fig. 18 or 320 in Fig. 3) through the articulation holes (unlabeled in Figs. 3 and 18) of the joints (322, 324, 326, and 328 in Fig. 3, unlabeled in Fig. 18) (PP [0094]) as shown in the present embodiment of Figs. 3 and 18. Cooper et al. also teaches that while incorporating helical paths provides advantages with respect to eliminating speed variation, the variation isn’t eliminated entirely, as the disadvantages are merely offset (PP [0094]: “provide significant advantages that at least offset this disadvantage”). Cooper et al. further contemplates additional methods involving using control systems to regulate input rotational speed to the wrist in order to compensate for the remaining speed variation even after helically winding the cables (PP [0094]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Cooper et al. disclosure to PP [0094]), since unequal speeds are known to be undesirable in the art (PP [0092]: “Because a wrist includes one or more joints, the wrist acts like an input and output shaft of a vehicle drive train connected via one or more joints. As one of ordinary skill in the art is familiar with, when an angle exists between the input and output shaft of a vehicle drive train, a variation in speed occurs between the input shaft and output shaft, which is undesirable”).
Regarding claim 10, Cooper et al. discloses or renders obvious all of the preceding limitations as shown above, and further discloses wherein the one or more motors (252 and 254 in Fig. 2) positioned within the articulation handle (250) comprise at least one yaw motor (254) configured to drive the proximal yaw pulley (366 in Fig. 4, shown below) and the distal yaw pulley (366 in Fig. 4, shown below) (PP [0051] and PP [0061]). However, Cooper et al. fails to specifically disclose that the at least one yaw motor is configured to drive the rotation of the proximal yaw pulley such that it is of substantially equal rotation to the distal yaw pulley.

    PNG
    media_image2.png
    397
    440
    media_image2.png
    Greyscale

	Cooper et al. does teach that variation in speed between the input/output of a wrist is highly undesirable and furthermore teaches methods of eliminating such variation in speed (PPs [0092-0095]), such as helically winding the pull wires (920 in Fig. 18 or 320 in Fig. 3) through the articulation holes (unlabeled in Figs. 3 and 18) of the joints (322, 324, 326, and 328 in Fig. 3, unlabeled in Fig. 18) (PP [0094]) as shown in the present embodiment of Figs. 3 and 18. Cooper et al. also discloses that while incorporating helical paths provides advantages with respect to eliminating speed variation, the variation isn’t eliminated entirely, as the disadvantages are merely offset (PP [0094]: “provide significant advantages that at least offset this disadvantage”). Cooper et al. further contemplates additional methods involving using control systems to regulate input rotational speed to the wrist in order to compensate for the remaining speed variation even after helically winding the cables (PP [0094]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Cooper et al. disclosure to PP [0094]), since unequal speeds/rotations are known to be undesirable in the art (PP [0092]: “a variation in speed occurs between the input shaft and output shaft, which is undesirable”).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (PGPub US 2017/0056118 A1) in view of Danitz et al. (PGPub US 2005/0107667 A1).
With respect to claim 8, Cooper et al. discloses or renders obvious all of the preceding limitations as shown above, yet furthermore fails to specifically disclose wherein a ratio between the distal pitch pulley radius and the proximal pitch pulley radius is such that an articulation of the proximal pitch joint is substantially equal to an articulation of the distal pitch joint. However, as shown above, Cooper et al. does teach that variation in speed between the input/output of a wrist is highly undesirable and furthermore teaches several different methods of eliminating such variation in speed (PPs [0092-0095]), such as helically winding the pull wires (920 in Fig. 18 or 320 in Fig. 3) through the articulation holes (unlabeled in Figs. 3 and 18) of the joints (322, 324, 326, and 328 in Fig. 3, unlabeled in Fig. 18) (PP [0094]) as shown in the present embodiment of Figs. 3 and 18. Cooper et al. also discloses that while incorporating helical paths provides advantages with respect to eliminating speed variation, the variation isn’t PP [0094]: “provide significant advantages that at least offset this disadvantage”). Cooper et al. further contemplates additional methods to regulate input rotational speed to the wrist in order to compensate for the remaining speed variation even after helically winding the cables (PP [0094]).
	Danitz et al. teaches, in the analogous field of articulating mechanisms for remote manipulation of surgical instruments (abstract), a transmission mechanism (Fig. 23) for actuating movement of an effector portion (PP [0115]) that utilizes pulleys in order to transfer and scale movement of the effectors (PP [0122]). Danitz et al. further teaches that- “typically, pulley diameters are selected so that the amount of cable pulled for a given rotation is equal to the cable that would be pulled if an articulating link were substituted in place of the pulley. Thus, because cables that actuate a most-distal effector link (e.g., 1811A in FIG. 20) usually travels farther than cables that actuate another distal effector link (e.g., 1811B in FIG. 20), the diameter of the pulley that controls the most distal effector link must be larger than that of the pulley that controls the distal effector link” (PP [0122]).
PP [0122] Danitz et al.), and since uneven articulation between input/output mechanisms is known in the art to be undesirable (PPs [0092-0095] Cooper et al.), it would have been obvious to include that a ratio between the distal pitch pulley radius and the proximal pitch pulley radius is such that an articulation of the proximal pitch joint is substantially equal to an articulation of the distal pitch joint, as doing so would have produced predictable results.
Regarding claim 11, Cooper et al. discloses or renders obvious all of the preceding limitations as shown above, yet furthermore fails to specifically disclose wherein a ratio between the distal yaw pulley radius and the proximal yaw pulley radius is such that an articulation of the proximal yaw joint is substantially equal to an articulation of the distal yaw joint. However, as shown above, Cooper et al. does teach that variation in speed between the input/output of a wrist is highly undesirable and furthermore teaches several different methods of eliminating such variation in speed (PPs [0092-0095]), such as helically winding the pull wires (920 in Fig. 18 or 320 in Fig. 3) through the articulation holes (unlabeled in Figs. 3 and 18) of the joints (322, 324, 326, and 328 in Fig. 3, unlabeled in Fig. 18) (PP [0094]) as shown in the present embodiment of Figs. 3 and 18. Cooper et al. also discloses that while incorporating helical paths PP [0094]: “provide significant advantages that at least offset this disadvantage”). Cooper et al. further contemplates additional methods to regulate input rotational speed to the wrist in order to compensate for the remaining speed variation even after helically winding the cables (PP [0094]).
	Danitz et al. teaches, in the analogous field of articulating mechanisms for remote manipulation of surgical instruments (abstract), a transmission mechanism (Fig. 23) for actuating movement of an effector portion (PP [0115]) that utilizes pulleys in order to transfer and scale movement of the effectors (PP [0122]). Danitz et al. further teaches that “…typically, pulley diameters are selected so that the amount of cable pulled for a given rotation is equal to the cable that would be pulled if an articulating link were substituted in place of the pulley. Thus, because cables that actuate a most-distal effector link (e.g., 1811A in FIG. 20) usually travels farther than cables that actuate another distal effector link (e.g., 1811B in FIG. 20), the diameter of the pulley that controls the most distal effector link must be larger than that of the pulley that controls the distal effector link” (PP [0122]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. reference to incorporate the PP [0122] Danitz et al.), and since uneven articulation between input/output mechanisms is known in the art to be undesirable (PPs [0092-0095] Cooper et al.), it would have been obvious to include that a ratio between the distal pitch pulley radius and the proximal pitch pulley radius is such that an articulation of the proximal pitch joint is substantially equal to an articulation of the distal pitch joint, as doing so would have produced predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (PGPub US 2017/0056118 A1) in view of Whitman et al. (PGPub US 2007/0055219 A1).
	Cooper et al. discloses all of the preceding limitations as shown above yet fails to specifically disclose wherein the medical instrument comprises a sealed architecture.
	However, Whitman et al. teaches, in the same field of endeavor (medical instruments with flexible shafts (abstract)) a flexible shaft (20 in Fig. 3A) including a tubular sheath (28) that comprises a sealed architecture (PP [0032]: “may include a coating or other sealing arrangement”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. disclosure to incorporate the teachings of Whitman et al. and include that the medical instrument comprises a sealed architecture. One of ordinary skill in the art would have been motivated to perform this PP [0032]: “to provide a fluid-tight seal between an interior channel 40 thereof and the environment”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naito et al. (PGPub US 2009/0326325 A1) teaches a multijointed bending mechanism with first and second bending pieces that utilizes pull wires for rotating and actuating the first and second bending pieces. Fig. 6C and 6D shows how each pair of wires is disposed in the cross-section of the bending pieces with respect to one another and with respect to the central axis.
Miyawaki et al. (PGPub US 2009/0230110 A1) teaches an insertion instrument with a flexible tube section, shown in Figs. 7 and 12) that utilizes pull wires for articulating the instrument shaft. This reference does not include the joint and link structure required by the present disclosure but still contains subject matter which is considered to be pertinent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771